Exhibit 99 For Release: Jan 31, 2008 BURGER KING HOLDINGS REPORTS ROBUST SECOND QUARTER FISCAL 2008 RESULTSLED BY STRONG WORLDWIDE COMPARABLE SALES AND NET RESTAURANT GROWTH MOMENTUM MIAMI– Jan. 31, 2008 – Burger King Holdings Inc. (NYSE: BKC): Second quarter fiscal 2008 highlights: · 16th consecutive quarter of worldwide positive comparable sales; 4.5 percent · 15th consecutive quarter of United States and Canada positive comparable sales; 4.2 percent · Revenues up 10 percent, to $613 million · Earnings per share increases by 29 percent, to $0.36 · Net restaurant count increases by 105 during the quarter Burger King Holdings Inc. continued its strong financial momentum and reported solid operating results for the second quarter of fiscal 2008.Positive worldwide comparable sales in all segments and strong net restaurant growth primarily drove this quarter’s substantial improvements in revenue and earnings over the prior year period. Worldwide comparable sales were up 4.5 percent, making this the 16th consecutive quarter of positive comparable sales growth.In the United States and Canada, comparable sales were up 4.2 percent, the 15th consecutive quarter of positive comparable sales growth.As a result, the company posted strong second quarter fiscal 2008 revenues of $613 million, up 10 percent from $559 million in the same quarter last year. “Our strong worldwide performance across all regions and business drivers confirmed our ability to execute on our multifaceted strategic growth opportunities,” said John Chidsey, chief executive officer.“Our top and bottom line expansion highlights the continued momentum of our brand. We succeeded in a challenging macroeconomic environment with marketing initiatives that drove increased sales and traffic, robust international restaurant growth, and the profitability of our highly franchised business model. “Solid worldwide comparable sales were fueled by the globalization of our products and promotions. The Whopper®50th anniversary was celebrated with local fare across many countries. Throughout the regions, we drove strong comps as consumers sought the affordable pricing, quality and innovation of both our value and premium offerings.” Chidsey continued, “In the United States and Canada, the launch of our Homestyle Melts exceeded expectations, and we increased family traffic with promotions such as SpongeBob’s Atlantis SquarepantisTMand iDogTM. In Europe, comps were lifted by our continued emphasis on premium offerings such as the Angry Whopper® sandwich and BK FusionsTM Real Dairy Ice Cream." System-wide trailing 12-month average restaurant sales (ARS) reached a record high - posting an 8 percent increase to $1.25 million compared to $1.16 million for the same period in the prior year. For the second quarter of fiscal 2008, system-wide ARS increased 8 percent to $322,000 compared to $297,000 in the same quarter last year. As guided, worldwide company restaurant margins remained unchanged from the prior year period.Despite higher commodity costs, the company maintained margins primarily due to strong comparable sales, continued improvements in UK company operations and savings in North America derived from the rollout of the flexible batch broiler. In the U.S., company restaurant margins actually increased 30 basis points to 16.2 percent. For the quarter, diluted earnings per share increased 29 percent to $0.36 from $0.28 during the same period last year. Uses of Cash During the second quarter, the company declared and paid a cash dividend of $0.0625 per share.The company also retired an additional $25 million in debt using cash flow generated from operations. Going forward, the company plans on using a portion of its excess cash to repurchase shares under the previously announced $100 million Share Repurchase Program. “We continued to execute on our plan of remodeling and rebuilding restaurants in the U.S., an initiative which is expected to increase profitability,” said Ben Wells, chief financial officer.“Additionally, we have executed several small restaurant acquisitions and have facilitated a number of restaurant sales between franchisees. We believe that our proactive portfolio management will help us attain our forecasted financial and development objectives.” Future Growth The company reported significant increases in its restaurant count in the second quarter, opening a net 105 units worldwide.During the first six months of fiscal 2008, the company has opened 112 restaurants on a net basis, the highest net restaurant growth in six years, and double the net restaurant growth from the same period in 2007. “We executed on our worldwide development strategy with the opening of over 100 net new restaurants. Additionally, we entered into development agreements with new franchisees in
